1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    MOUNTAINEERS FOUNDATION,
                                                         Case No. C19-1819 RSL-TLF
7                             Plaintiff,
            v.                                           ORDER RE: ELECTRONIC
8                                                        DISCOVERY MEET-AND-CONFER
     THE MOUNTAINEERS,
9
                              Defendants.
10

11          This matter comes before the Court on plaintiff’s Motion for Entry of ESI Order

12   (Dkt. 22) and Motion for Protective Order (Dkt. 24). Plaintiff’s requested oral argument

13   on both motions. Dkt. 22, 24. Defendant filed a response (Dkt. 27) and plaintiff filed a

14   reply (Dkt. 32, 33). The Court held oral argument on March 13, 2020.

15          Pursuant to the March 13, 2020 Oral Argument, and under Fed. R. Civ. P. 26, the

16   Court ORDERS:

17          •    The parties are directed to consult with the vendors and/or in-house experts

18               that the parties will use for ESI discovery, and meet-and-confer regarding:

19                  o   the reality of whether there are technology options that would enable

20                      the parties to preserve metadata while producing documents in native

21                      format, and

22                  o whether the discovery platform the parties intend to use would allow

23                      native format documents to be preserved in place, and collected using

24

25
     ORDER RE: ELECTRONIC DISCOVERY MEET-AND-
26   CONFER - 1
1                    search methodologies; while also being able to produce discoverable

2                    documents and data compilations in a format that can be Bates

3                    stamped, or otherwise numbered in a sequence that allows the parties

4                    to track the discovery.

5         •   The parties are directed to meet-and-confer about ways in which the parties

6             may limit the date ranges needed and take a sample of volunteers within

7             those certain date ranges in order to assess a reasonable cost approach that

8             is consistent with proportionality.

9         •   The parties are directed to meet-and-confer to determine attorney eyes only

10            criteria for volunteer and donor private information as well as criteria for

11            downgrading from attorney eyes only that can be applied to the volunteers

12            and separately applied to donors.

13        •   The parties are further directed to establish criteria to identify individuals who

14            are in positions of authority in the top organizational tier of the nonprofit

15            entities, individuals beyond the lawyers, who could review the names and

16            provide feedback and information about the involvement of any specific

17            volunteer or donor in the organization.

18        Dated this 24th day of March, 2020.

19

20

21                                                    A
                                                      Theresa L. Fricke
22                                                    United States Magistrate Judge

23

24

25
     ORDER RE: ELECTRONIC DISCOVERY MEET-AND-
26   CONFER - 2
